IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


RAYMOND GARCIA,

              Petitioner,

v.                                                     Case No. 5D15-4256

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed February 26, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Raymond Garcia, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the November 17, 2014

order denying Motion for Postconviction Relief in Case No. 2009-CF-399, in the Circuit

Court in and for Marion County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

LAWSON, C.J., BERGER and EDWARDS, JJ., concur.